UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 OR [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-51117 HOME FEDERAL BANCORP, INC. OF LOUISIANA (Exact name of small business issuer as specified in its charter) Federal 86-1127166 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization 624 Market Street, Shreveport, Louisiana 71101 (Address of principal executive offices) (318) 222-1145 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes NoX Shares of common stock, par value $.01 per share, outstanding as of May 15, 2008: The registrant had 3,383,287 shares of common stock outstanding, of which 2,135,375 shares were held by Home Federal Mutual Holding Company of Louisiana, the registrant’s mutual holding company, and 1,247,912 shares were held by the public and directors, officers and employees of the registrant, and the registrant’s employee benefit plans. Transitional Small Business Disclosure Format:Yes NoX INDEX Page PART I - FINANCIAL INFORMATION Item 1: Financial Statements Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Changes in Stockholders' Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2: Management’s Discussion and Analysis or Plan of Operation 12 Item 3: Controls and Procedures 17 PART II - OTHER INFORMATION Item 1: Legal Proceedings 18 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3: Defaults Upon Senior Securities 18 Item 4: Submission of Matters to a Vote of Security Holders 19 Item 5: Other information 19 Item 6: Exhibits 19 SIGNATURES HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION March 31, June 30, 2008 2007 (Unaudited) (Audited) ASSETS (In Thousands) Cash and Cash Equivalents $ 5,623 $ 3,972 Securities Available-for-Sale 100,355 83,752 Securities Held-to-Maturity 1,702 1,408 Loans Held for Sale 484 1,478 Loans Receivable, Net 28,707 25,211 Accrued Interest Receivable 558 499 Premises and Equipment, Net 894 923 Deferred Tax Asset 1,476 Other Assets 274 66 Real Estate Acquired Through Foreclosure 33 Total Assets $ 138,630 $ 118,785 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits $ 79,342 $ 77,710 Advances from Borrowers for Taxes and Insurance 123 196 Advances from Federal Home Loan Bank of Dallas 27,132 12,368 Other Accrued Expenses and Liabilities 780 699 Total Liabilities 107,377 90,973 COMMITMENTS STOCKHOLDERS’ EQUITY Common stock - 8,000,000 shares of $.01 par value authorized; 3,558,958 shares issued; 3,383,287 shares outstanding and 3,387,202 shares outstanding at March 31, 2008 and June 30, 2007, respectively 14 14 Additional paid-in capital 13,554 13,509 Retained Earnings - Partially Restricted 20,602 20,449 Unearned ESOP Stock (954 ) (997 ) Unearned RRP Trust Stock (395 ) (551 ) Accumulated Other Comprehensive Loss 241 (2,841 ) Treasury Stock – At Cost (1,809 ) (1,771 ) Total Stockholders’ Equity 31,253 27,812 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 138,630 $ 118,785 See accompanying notes to consolidated financial statements. 1 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, 2008 2007 2008 2007 (In Thousands, Except Per Share Data) INTEREST INCOME Loans, Including Fees $514 $457 $ 1,559 $1,258 Investment Securities 60 67 204 219 Mortgage-Backed Securities 1,088 1,089 3,319 3,222 Other Interest-Earning Assets 54 76 140 200 Total Interest Income 1,716 1,689 5,222 4,899 INTEREST EXPENSE Deposits 760 711 2,327 2,019 Federal Home Loan Bank Borrowings 247 186 647 512 Total Interest Expense 1,007 897 2,974 2,531 Net Interest Income 709 792 2,248 2,368 PROVISION FOR LOAN LOSSES Net Interest Income after Provision for Loan Losses 709 792 2,248 2,368 NON-INTEREST INCOME Gain on Sale of Loans 1 3 5 3 Gain on Sale of Investments 55 67 149 168 Other Income 7 7 29 57 Total Non-Interest Income 63 77 183 228 NON-INTEREST EXPENSE Compensation and Benefits 390 362 1,180 1,114 Occupancy and Equipment 43 44 128 137 Data Processing 19 22 52 56 Audit and Professional Fees 52 52 184 176 Franchise and Bank Shares Tax 26 40 102 118 Deposit Insurance Premiums 2 2 7 7 Other Expense 70 68 211 206 Total Non-Interest Expense 602 590 1,864 1,814 Income Before Income Taxes 170 279 567 782 PROVISION FOR INCOME TAX EXPENSE 58 95 192 266 Net Income $ 112 $184 $375 $516 INCOME PER COMMON SHARE: Basic $0.03 $0.05 $0.12 $0.15 Diluted $0.03 $0.05 $0.12 $0.15 DIVIDENDS DECLARED $0.06 $0.06 $0.18 $0.18 See accompanying notes to consolidated financial statements. 2 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY NINE MONTHS ENDED MARCH 31, 2 Common Stock Additional Paid-in Capital Unearned ESOP Stock Unearned RRP Trust Stock Retained Earnings Treasury Stock Accumulated Other Comprehensive Income (Loss) Total Stockholders’ Equity (In Thousands) BALANCE – JUNE 30, 2006 $ 14 $ 13,445 $ (1,054 ) $ (688 ) $ 20,149 $ (211 ) $ (3,116 ) $ 28,539 Net Income 516 516 Other Comprehensive Loss: Changes in Unrealized Gain on Securities Available- for-Sale, Net of Tax Effects 2,062 2,062 RRP Shares Earned 137 137 Stock Options Vested 46 46 ESOP Compensation Earned 2 43 45 Dividends Declared (253 ) (253 ) Acquisition Treasury Stock (508 ) (508 ) BALANCE – MARCH 31, 2007 $ 14 $ 13,493 $ (1,011 ) $ (551 ) $ 20,412 $ (719 ) $ (1,054 ) $ 30,584 BALANCE – JUNE 30, 2007 $ 14 $ 13,509 $ (997 ) $ (551 ) $ 20,449 $ (1,771 ) $ (2,841 ) $ 27,812 Net Income 374 374 Other Comprehensive Loss: Changes in Unrealized Gain on Securities Available- for-Sale, Net of Tax Effects 3,082 3,082 Purchase of Common Stock for RRP Trust 156 156 Stock Options Vested 47 47 ESOP Compensation Earned (2 ) 43 41 Dividends Declared (221 ) (221 ) Acquisition of Treasury Stock (38 ) (38 ) BALANCE – MARCH 31, 2008 $ 14 $ 13,554 $ (954 ) $ (395 ) $ 20,602 $ (1,809 ) $ 241 $ 31,253 See accompanying notes to consolidated financial statements. 3 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended March 31, 2008 2007 (In Thousands) CASH FLOWS FROM OPERATING ACTIVITIES Net Income $ 374 $ 516 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities Net Amortization and Accretion on Securities (132 ) (138 ) Gain on Sale of Investments (149 ) (168 ) Amortization of Deferred Loan Fees (17 ) (10 ) Depreciation of Premises and Equipment 41 48 ESOP Expense 41 44 Stock Option Expense 48 46 Recognition and Retention Plan Expense 118 101 Deferred Income Tax (16 ) (16 ) Changes in Assets and Liabilities: Loans Held-for-Sale–Originations (10,712 ) Loans Held-for-Sale – Principal Repayments 11,706 Accrued Interest Receivable (60 ) (22 ) Other Operating Assets (209 ) (20 ) Other Operating Liabilities 23 125 Net Cash Provided by Operating Activities 1,056 506 CASH FLOWS FROM INVESTING ACTIVITIES Loan Originations and Purchases, Net of Principal Collections (3,550 ) (4,964 ) Deferred Loan Fees Collected 38 7 Acquisition of Premises and Equipment (12 ) (37 ) Activity in Available-for-Sale Securities: Proceeds from Sales and Maturities of Securities 15,507 21,086 Principal Payments on Mortgage-backed Securities 8,970 7,786 Purchases of Securities (36,129 ) (24,770 ) Activity in Held-to-Maturity Securities Proceeds from Redemption or Maturity of Investments Principal Payments on Mortgage-Backed Securities 115 112 Purchases of Securities (407 ) (124 ) Net Cash Used in Investing Activities (15,468 ) (904 ) See accompanying notes to consolidated financial statements. 4 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Nine Months Ended March 31, 2008 2007 CASH FLOWS FROM FINANCING ACTIVITIES (In Thousands) Net Increase in Deposits 1,632 4,723 Proceeds from Federal Home Loan Bank Advances 17,700 4,750 Repayments of Advances from Federal Home Loan Bank (2,936 ) (2,797 ) Net Decrease in Mortgage-Escrow Funds (74 ) (77 ) Dividends Paid (221 ) (253 ) Acquisition of Treasury Stock (38 ) (508 ) Net Cash Provided by Financing Activities 16,063 5,838 NET INCREASE IN CASH AND CASH EQUIVALENTS 1,651 5,440 CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD 3,972 4,930 CASH AND CASH EQUIVALENTS - END OF PERIOD $ 5,623 $ 10,370 SUPPLEMENTARY CASH FLOW INFORMATION Interest Paid on Deposits and Borrowed Funds $ 2,940 $ 2,505 Income Taxes Paid 185 251 Market Value Adjustment for Gain on Securities Available-for-Sale 4,670 3,125 NON CASH INVESTING ACTIVITY Real Estate Acquired through Foreclosure $ 33 $ See accompanying notes to consolidated financial statements. 5 HOME FEDERAL BANCORP, INC. OF LOUISIANA NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.SUMMARY OF ACCOUNTING POLICIES Basis of Presentation The consolidated financial statements include the accounts of Home Federal Bancorp, Inc. of Louisiana (the “Company”) and its subsidiary, Home Federal Savings and Loan Association (the “Association”).These consolidated financial statements were prepared in accordance with instructions for Form 10-QSB and Regulation S-X and do not include information or footnotes necessary for a complete presentation of financial condition, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America. However, in the opinion of management, all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the financial statements have been included. The results of operations for the nine month period ended March 31, 2008, is not necessarily indicative of the results which may be expected for the fiscal year ending June 30, 2008. Use of Estimates In preparing consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the Consolidated Statements of Financial Condition and reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the allowance for loan losses. Nature of Operations On
